Title: From Benjamin Franklin to John Canton, 12 November 1760
From: Franklin, Benjamin
To: Canton, John


          
            Dear Sir
            Wednesday Nov. 12 [1760]
          
          What pass’d at the Society last Thursday night, was chiefly, a Motion for an Address to the King, which was agreed to, and a Committee appointed to make a Draft. The Society adjourn’d to Monday night, to hear the Address and agree upon it, which was also done. On Thursday next at the Meeting we are to be inform’d when it is to be presented. I hope I shall have the Pleasure of seeing you there at that time; and am Sir, Your most obedient Servant
          
            B Franklin
          
          
            P.S. I doubt I shall not be ready with the Paper, but have other Reasons for desiring you not to be absent.
          
        